DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/912599 filed June 25, 2020. Claims 1-23 are currently pending and have been considered below.

Election/Restrictions
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “a stop means positioned relative to the or each sieve” which is a clear typographical error which should read “a stop means positioned relative to the sieve” as there is only one sieve previously claimed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms “forcing means”, “particle position changing means”, and “stop means” are examples of claimed terminology which invokes 112(f). These terms are further defined with structure in subsequent claims so they are interpreted to cover those claimed structures and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “forcing aid” in claim 4 and the “movement member” in claims 10-13 and 16. The corresponding structure for the “forcing aid” is found in claim 5 and the corresponding structure of the “movement member” mentioned in the specification relates to a rotatable axle (26) (see par. 173 of the published Application). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the movement member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically for the usage in claim 12, where the movement member is configured to “switch places of the reactor chambers without rotation of the reactor chambers”, this particular embodiment of the “movement member” is not clearly disclosed in the specification, as the only actual description of the movement member requires the rotatable axle (26). There is no other structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 14-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN 108220917, full translation provided by Applicant on 10/21/2020).
Regarding claim 1: Cao et al. discloses an ALD apparatus which is a reactor vessel having a first reaction chamber (1) and a second reaction chamber (14), and in the first chamber (1) includes first precursor reactant inlets (2) for introducing pulses of gas phase reactants to form coatings on nanoparticles supplied by a feed bin (4), and an ultrasonic vibration net (9) which includes at least four meshes which are sieves designed to break up agglomerations of the particles (par. 30, 32-35, figure 1). 
Regarding claim 2: Cao et al. discloses that the meshes are ultrasonically vibrated (par. 34), which also means they are inherently shaken, oscillated, undergo displacement, and are subject to sonic vibration. Furthermore, the interior of the chamber (1) is subjected to vacuum from the suction port (3) and pressure gradients and gas flow from the reactant inlets (2) (par. 35, figure 1) all of which inherently act to force the particles through the meshes. 
Regarding claim 3: Cao et al. discloses that the meshes are ultrasonically vibrated (par. 34) and shows that the ultrasonic vibration net (9) is integrated within the chamber (1) (figure 1). 
Regarding claim 4: Cao et al. further discloses that reactant inlets (2) are arranged next to the vibration net (9) such that the gas inflow from the inlets (2) inherently acts as a forcing aid (par. 35, figure 1). 
Regarding claim 8: Cao et al. discloses that the apparatus has two reaction chamber (1, 14) and shows that the first of the meshes in the second chamber (14) can be considered to be located between the neighboring chambers (see figure 1). Cao et al. further teaches that each chamber has its own reactant gas inlet (2, 16) which supplies a reactant gas in at least one pulse in each reactor (pars. 45-47, figure 1).
Regarding claims 9 and 14-15: Cao et al. further discloses that a conveyor belt (13) is provided to move the particles between two positions within the apparatus in order for them to once again be forced through a vibration net (9) (par. 38, figure 1).
Regarding claim 17: Cao et al. further discloses a rotary feeding device (7) which is a stop means that prevents the passing of particles through the net (9) and into the second chamber (14) (par. 30, figure 1). 
Regarding claim 18: Cao et al. shows that the rotary feeding device (7) is a physical stop (see figure 1). 
Regarding claims 19-20: Cao et al. discloses that the particles are passed through the final mesh of the net (9) after the pulse or pulses of gas from the inlets (2) are supplied (par. 45). 
Regarding claim 21: Cao et al. discloses that this apparatus is a continuous atomic layer deposition apparatus (par. 30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. as applied to claims 1-4, 8-9, 14-15 and 17-21 above.
Regarding claim 6: Cao et al. fails to explicitly disclose the size of the particles, the mesh or the ratio between the two. However, Cao et al. does disclose that the thickness of the film on the particles can be different during different processes, where the particles can pass through the chambers multiple times to obtain thicker films, suggesting that this thickness and therefore the overall size of the particles is a result effective variable (par. 49). This also indicates that the mesh opening size is a result effective variable, as it inherently limits the size of the particles which can pass through it. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize to use a ratio of 1:2 for the size of the particles to the size of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. as applied to claims 1-4, 6, 8-9, 14-15 and 17-21 above and further in view of Kruyer (US 4,511,461). 
Regarding claim 5: Cao et al. shows that the gas inlets (2) can be considered a forcing aid but fails to explicitly disclose a brush, balls, scraper, spatula, paddle or air jet as a forcing aid. However, Kruyer discloses a different sieving device which utilizes an air knife (42) to blast a jet of air at the sieve (5) to remove any particles entrained in the sieve apertures (38) (col. 14 lines 24-54, claim 19, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar air knife or jet as taught by Kruyer as a forcing aid for Cao et al. because Kruyer teaches that this allows any materials trapped in the apertures of the sieve to be removed (col. 14 lines 24-54, claim 19). 

Allowable Subject Matter
Claims 7, 10-11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 is drawn to a plurality of sieves being located within the vessel, each one having progressively finer meshes in the direction of movement of the particles. The closest prior art, Cao et al., fails to teach or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindfors et al. (US 2015/0125599) discloses a similar ALD particle coating apparatus which has multiple filters and multiple chambers but fails to explicitly disclose that the particles themselves are forced through the filters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/26/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717